Citation Nr: 9913539	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  94-28 975	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for residuals of a 
calcified hematoma of the left thigh.  

3.  Entitlement to service connection for residuals of a 
mallet fracture of the right third finger.  



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel




INTRODUCTION

The veteran had active air service from June 1967 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1993 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claims for service 
connection.  He filed a timely appeal to the Board.  

In a May 1997 decision, the Board granted service connection 
for headaches, a hiatal hernia, and a subcutaneous lipoma on 
the right side of the back; and denied service connection for 
chest pain, high blood pressure, a low back disability, and 
vasovagal syncope.  The issues of service connection for 
bilateral shoulder disorders, a left thigh disability, kidney 
stones, and residuals of a mallet fracture of the right third 
finger were remanded to the RO for further development.  

In a November 1998 rating decision, the RO granted service 
connection for tendinitis and capsulitis of the right 
shoulder, and for nephrolithiasis.  Service connection for 
residuals of a mallet fracture of the right third finger, a 
left shoulder disorder, and residuals of a calcified hematoma 
of the left thigh remained denied.  The veteran was informed 
of the continued denials in a November 1998 supplemental 
statement of the case.  Thereafter, the case was returned to 
the Board.  

The issue of entitlement to service connection for a left 
shoulder disorder is addressed in the Remand portion of this 
decision.  


FINDINGS OF FACT

1.  The veteran does not currently have any disabling 
manifestations of a calcified hematoma of the left thigh.  


2.  The veteran's mallet fracture of the right third finger 
pre-existed service and did not increase in severity during 
service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for residuals of a calcified hematoma of 
the left thigh.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

2.  Residuals of a mallet fracture of the right third finger 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1111, 1132, 1153 (West 1991); 38 C.F.R. §§ 3.304(b), 3.306 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records demonstrate that no pertinent defects 
were noted on the veteran's entrance examination in August 
1966.

He was seen by medical personnel in April 1978 and requested 
to have his right third finger checked.  The initial clinical 
assessment was of an old injury to the right third finger.  A 
follow-up consultation indicated that the veteran reported 
having injured his right third distal phalanx while playing 
football approximately 15 years previously.  He had 
experienced increased pain for several months and then had no 
trouble.  He had sought no treatment for the condition at 
that time.  His current complaint in service was of swelling 
and redness over the affected joint.  The veteran indicated 
that the joint had always been larger, and had exhibited 
decreased extension and flexion deformity.  Physical 
examination showed excellent function and motion, with 
surprisingly little loss of flexion.  X-rays revealed a 
prominent osteophyte on the dorsal aspect of the right distal 
phalanx, with no acute changes.  It was concluded that these 
findings were compatible with an old mallet fracture.  The 
diagnostic impression was of an old untreated mallet 
fracture, sustained 15 years before, healed in long position 
with excellent joint space and function.  No therapy was 
planned.

In his report of medical history completed prior to his 
retirement in September 1992, the veteran indicated that the 
upper portion of his right middle finger was deformed due to 
an injury while playing softball in 1971.  He noted that, 
occasionally, it would become red and inflamed.  No positive 
findings as to a chronic disorder of the right third finger 
were noted in the clinical evaluation section of the 
separation examination.  

The service medical records also demonstrate that, in July 
1979, the veteran was seen for complaints of a sudden pain in 
his left thigh.  He had been jogging and later noticed 
bruising along the back of the leg.  Physical examination 
revealed bruising, mild edema, and muscle spasm.  The 
provisional diagnosis was of a muscle rupture.  X-rays of the 
left thigh showed thickly calcified periosteum on the 
anterior surface of the mid-shaft of the femur.  It was noted 
that this was a benign process and was most likely an old 
calcified hematoma.  In his report of medical history 
completed prior to his retirement in September 1992, the 
veteran related a history of bilateral leg cramps secondary 
to over-activity, which resolved with fluids.  No chronic 
abnormality of the left thigh was noted upon clinical 
evaluation.  

VA outpatient treatment records, dated from October 1993 to 
July 1994, do not show any treatment for the veteran's right 
third finger or left thigh.  

During the course of his appeal, the veteran was, at his 
request, scheduled to testify at a personal hearing before a 
Member of the Board in January 1997.  The veteran did not 
report for that hearing.  

In a letter to the Board received in July 1997, the veteran 
explained, in pertinent part, that the reason he had not 
appeared for his hearing was that he had forgotten the 
appointed date.  He did not indicate that he wished to 
reschedule.  The veteran further stated that, while in the 
Air Force, he had tried to avoid medical doctors and to stay 
on duty as much as possible, and that this could account for 
the lack of documentation of health problems he encountered 
during service.  

Upon VA examination in February 1998, the veteran reported 
that he had noticed his right middle finger was drooping, and 
included mention of it in on his separation examination.  He 
did not recall the date of any injury and had no symptoms 
relevant to it.  His thigh was also asymptomatic.  Physical 
examination revealed a dorsal prominence about the distal 
interphalangeal joint of the right middle finger.  There was 
no tenderness, and he was able to make a fist without 
difficulty.  There was also no swelling, redness, deformity, 
or tenderness about the left side.  The examiner's impression 
was of an old healed mallet fracture of the right third 
finger, asymptomatic, and a normal left thigh.  

II.  Analysis

A.  Calcified Hematoma of the Left Thigh

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  If a disability is not 
shown to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (1998).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet.App. 309, 314 (1993).


With regard to this aspect of the veteran's appeal, the 
threshold question to be answered is whether he has presented 
a well-grounded claim.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If he has not, 
the claim must fail and there is no further duty to assist in 
its development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit, 
in its decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) which made clear that it would be error for the Board 
to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  

In order to show that a claim for service connection is well-
grounded, there must be competent evidence of:  (1) a current 
disability (i.e., a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (i.e., lay or 
medical evidence); and (3) a nexus between the in-service 
injury or aggravation and the current disability (i.e., 
competent medical evidence).  See Elkins v. West, 12 Vet. 
App. 209, 213 (1999) (en banc), citing Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  "Although the claim need not be conclusive, 
the statute [38 U.S.C.A. § 5107] provides that [the claim] 
must be accompanied by evidence" in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links the current disability to a period of military service 
or to an already service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993).  Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

The Board concludes that service connection for residuals of 
a calcified hematoma of the left thigh may not be granted.  
Service medical records show that the veteran was seen in 
July 1979 for complaints of pain in his left thigh after 
jogging.  X-rays revealed a thickly calcified periosteum on 
the anterior surface of the mid-shaft of the left femur.  It 
was concluded that this was a benign process and was most 
likely an old calcified hematoma.  No further complaints were 
reported in the service medical records, and no residual 
disability was noted on the retirement examination in 
September 1992.  Furthermore, current medical evidence also 
does not show any treatment related to the veteran's left 
thigh, and, upon VA examination in February 1998, the left 
thigh was found to be normal.  Based upon this evidence, the 
Board concludes that there is no medical evidence of any 
current disability related to the veteran's left thigh.  
Without competent evidence of current disability, the 
veteran's claim of service connection for residuals of a 
calcified hematoma of the left thigh is not well grounded and 
must be denied.  See Elkins, Caluza, supra.  

B.  Mallet Fracture of the Right Third Finger

At the outset, the Board finds that this aspect of the 
veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Generally, veterans are presumed to have 
entered service in sound condition as to their health.  38 
U.S.C.A. §§ 1111, 1132 (West 1991).  The presumption of sound 
condition provides:  


[E]very veteran shall be taken to have been in 
sound condition when examined, accepted, and 
enrolled for service, except as to defects, 
infirmities or disorders noted at the time of 
examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance 
and enrollment and was not aggravated by such 
service.

38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).

The foregoing presumption attaches only where there has been 
an induction examination in which the later-complained-of 
disability was not detected.  See Crowe v. Brown, 7 Vet.App. 
238, 245 (1994).  The implementing regulation provides 
expressly that the term "noted" denotes only such 
conditions as are recorded in examination reports, and that 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions.  38 C.F.R. § 3.304(b)(1) (1998).

Under 38 U.S.C.A. § 1111 (West 1991) and 38 C.F.R. § 3.304(b) 
(1998), the presumption of soundness may be rebutted by clear 
and unmistakable evidence that an injury or disease existed 
prior to service.  See Junstrom v. Brown, 6 Vet.App. 264, 266 
(1994); Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The 
burden of proof is on VA to rebut the presumption with a 
finding that there is clear and unmistakable evidence that a 
disorder existed prior to service and that the condition was 
not aggravated by service.  In determining the time of 
inception of a disorder, the applicable regulation requires 
that the following are to be considered:  "medical 
judgment," "accepted medical principles," history with 
"regard to clinical factors pertinent to the basic 
character, origin and development of such injury or 
disease," and a "thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1) (1998).  


With regard to aggravation, a veteran is entitled to a 
presumption of aggravation of a pre-existing condition if it 
underwent an increase in severity during service.  
38 U.S.C.A. § 1153; see Paulson v. Brown, 7 Vet.App. 466, 468 
(1995).  However, where there was merely a flare-up of the 
pre-existing condition, with no permanent increase, the 
presumption of aggravation is not applicable.  See Hunt v. 
Derwinski, 1 Vet.App. 292, 296 (1991); Browder v. Brown, 5 
Vet.App. 268, 271 (1993). 

The pertinent regulation further provides:

(a)  General.  A preexisting injury or disease 
will be considered to have been aggravated by 
active military, naval, or air service, where 
there is an increase in disability during such 
service, unless there is a specific finding that 
the increase in disability is due to the natural 
progress of the disease.

(b)  Wartime service; peacetime service after 
December 31, 1946.  Clear and unmistakable 
evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the 
preservice disability underwent an increase in 
severity during service.  This includes medical 
facts and principles which may be considered to 
determine whether the increase is due to the 
natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent 
no increase in severity during service on the 
basis of all the evidence of record pertaining to 
the manifestations of the disability prior to, 
during and subsequent to service.  (1) The usual 
effects of medical and surgical treatment in 
service, having the effect of ameliorating disease 
or other conditions incurred before enlistment, 
including postoperative scars, absent or poorly 
functioning parts or organs, will not be 
considered service connected unless the disease or 
injury is otherwise aggravated by service.  (2) 
Due regard will be given the places, types, and 
circumstances of service and particular 
consideration will be accorded combat duty and 
other hardships of service.  The development of 
symptomatic manifestations of a preexisting 
disease or injury during or proximately following 
action with the enemy or following a status as a 
prisoner of war will establish aggravation of a 
disability.

38 C.F.R. § 3.306 (1998).

The Board finds that service connection for residuals of a 
mallet fracture of the third right finger is not warranted.  
No defects related to the veteran's right third finger were 
noted upon his entrance examination in August 1966.  
Therefore, the presumption of soundness attaches.  Service 
medical records reveal that the veteran was seen in April 
1978 for complaints of pain and swelling in his right third 
finger.  He reported that he injured the right third distal 
phalanx while playing football approximately 15 years before.  
X-rays at that time indicated that there was a prominent 
osteophyte on the dorsal aspect of the right distal phalanx, 
with no acute changes.  Based upon these findings, the 
examiner concluded that the veteran had an old untreated 
mallet fracture sustained 15 years prior.  This competent 
medical evidence constitutes clear and unmistakable evidence 
that the mallet fracture existed prior to service, and is 
sufficient to rebut the presumption of soundness at time of 
entrance into service.  See Junstrom, Bagby, supra; 38 C.F.R. 
§ 3.304(b).

While the veteran reported, at his retirement physical in 
September 1992, that he had injured the finger while playing 
softball in 1971, this statement is not supported by his 
service medical records.  The Board finds that the history 
taken in 1978 to be more probative on the issue, since it was 
recorded at a time contemporaneous with evaluation and 
treatment provided when the veteran visited the clinic, and 
therefore reflected a fresher recollection of the history of 
the injury.  In addition, upon VA examination in February 
1998, the veteran related that he was unable to recall when 
he had injured the finger.  Based upon the entire record, the 
Board concludes that the veteran's mallet fracture of the 
right third finger pre-existed service; and the issue now 
becomes whether it was aggravated by service.  


For the following reasons, the Board finds that the veteran's 
mallet fracture of the right third finger was not aggravated 
during his military service.  The veteran was seen on one 
occasion in April 1978, for complaints of pain in the right 
third finger.  As noted above, X-rays revealed a prominent 
osteophyte on the dorsal aspect of the right distal phalanx, 
but there were no acute changes.  It was further noted that 
the fracture was well-healed, with excellent joint space and 
function.  No therapy was planned.

No further treatment was indicated during the course of the 
veteran's service, and no chronic disability associated with 
the pre-existing condition were noted upon the separation 
examination in September 1992.  In addition, the finger was 
found to be asymptomatic on VA examination in February 1998.  
As such, the Board finds that the veteran's finger condition 
did not increase in severity in service.  He was treated on 
only one occasion for a flare-up, and there is no evidence of 
a permanent increase in disability.  Therefore, we conclude 
that the presumption of aggravation is not applicable, and 
service connection for residuals of a mallet fracture of the 
right third finger must be denied.  See Paulson, Hunt, supra; 
38 C.F.R. § 3.306 (1998).  

C.  Summary

With regard to the issues as to service connection addressed 
above, the Board emphasizes that we have no reason to doubt 
the veracity of the veteran's assertions of disability 
associated with his lengthy and honorable service.  However, 
we must base our decision, as well, upon medical evidence of 
record, since the veteran, as a lay person, is not competent 
to offer medical opinions, either as to current disability or 
as to aggravation in service.  See Bostain v. West, 11 
Vet.App. 124, 127 (1998), citing Espiritu, supra.  See also 
Carbino v. Gober, 10 Vet.App. 507, 510 (1997), aff'd, ___ 
F.3d ___, No. 98-7035 (Fed. Cir. Feb. 12, 1999); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).



ORDER

1.  Service connection for residuals of a calcified hematoma 
of the left thigh is denied.

2.  Service connection for residuals of a mallet fracture of 
the right third finger is denied.  



REMAND

In the case of Stegall v. West, 11 Vet.App. 268 (1998), the 
Court held that a remand by the Court or the Board confers on 
a veteran (or other claimant) the right to compliance with 
the remand orders, as a matter of law, and the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of a remand.  

In the May 1997 remand, the Board directed the RO to schedule 
the veteran for a VA examination for his shoulders.  Service 
medical records had indicated that the veteran complained of 
problems with both his right and left shoulders.  On VA 
orthopedic examination in February 1998, only the right 
shoulder was examined.  No examination of the left shoulder 
was undertaken.  The RO concluded that, since there were no 
complaints referencing the left shoulder, the claim should be 
denied.  However, it is unclear whether the veteran was asked 
if he had any problems with his left shoulder.  Since the 
remand clearly indicated that both shoulders should have been 
examined, the Board finds that, under Stegall, supra, another 
examination should be scheduled.  



In light of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should schedule the veteran for an 
orthopedic examination for his left shoulder, and 
accomplish the development outlined in the Board's 
May 1997 remand.  

2.  The RO should then readjudicate the claim of 
entitlement to service connection for a left 
shoulder disorder.  If the claim remains denied, 
the veteran should be provided an appropriate 
supplemental statement of the case and given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

